DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanabe et al.  (JP2002224064A) (hereinafter – Tanabe) (translation from Applicant’s IDS).
	Re. Claim 1: Tanabe teaches a fluid pressure detection device for detecting pressure of a fluid flowing inside a tube (Paragraph 0001: “The present invention relates to a pressure pulse wave sensor for measuring an internal pressure waveform of an artery from a body surface”), comprising:
a substrate having first and second surfaces (Fig. 1A: fixed plate 3);
a piezoelectric element on the first surface of the substrate (Fig. 1A: pressure-detecting element 4, formed of a piezoelectric ceramic, as described in Paragraph 0028); and
a support body for supporting the first surface of the substrate on both sides of the piezoelectric element (Fig. 1A: fixing plate supporting portion 5, which presses fixed plate 3 against the body surface when the device is worn), 

Re. Claim 2: Tanabe teaches a fluid pressure detection device for detecting pressure of a fluid flowing inside a tube (Paragraph 0001: “The present invention relates to a pressure pulse wave sensor for measuring an internal pressure waveform of an artery from a body surface”), comprising:
a substrate having first and second surfaces (Fig. 1A: fixed plate 3);
a piezoelectric element on the first surface of the substrate (Fig. 1A: pressure-detecting element 4, formed of a piezoelectric ceramic, as described in Paragraph 0028); and
a support body for supporting the first surface of the substrate on both sides of the piezoelectric element (Fig. 1A: fixing plate supporting portion 5, which presses fixed plate 3 against the body surface when the device is worn), 
	a pressing member for pressing the support body from a side opposite the substrate to press the other second surface of the substrate against the tube (Fig. 1: pressing means 6, described in paragraph 0024: “… a pressing means 6 which is attached to the fixing plate supporting part 5 and generates a pressure for pressing an artery from a body surface by an artery pressing part 2 via a fixing plate supporting part and a fixing plate 3”).
Re. Claim 4: Tanabe teaches the device according to claim 1.  Tanabe further teaches the device comprising an integrating circuit which integrates an electrical signal output by the piezoelectric element (Fig. 5: output cable 11, as described in Paragraph 0037: “The pressure detecting element 4 generates an electromotive voltage co responding to the deflection of the fixing plate 3, and its output is led out of the pressure pulse wave sensor 1 A through the output cable 11”).
Re. Claim 5: Tanabe teaches the device according to claim 1.  Tanabe further teaches the device wherein the support body supports the first surface of the substrate in parts along at least two opposed sides of a first rectangle surrounding the piezoelectric element (Fig. 7: rectangular fixed plate support portion 5 supporting fixing plates 31 – 33 surrounding piezoelectric elements 41 – 43 along at least two sides).
Re. Claim 6: Tanabe teaches the device according to claim 5.  Tanabe further teaches the device wherein the piezoelectric element is rectangular in shape and has longer sides and shorter sides, with the longer sides substantially perpendicular to the longer sides of the first rectangle (Fig. 7: longer sides of piezoelectric elements 41 – 43- perpendicular to longer sides of rectangle formed defined by support portions 5’).
Re. Claim 7: Tanabe teaches the device according to claim 6.  Tanabe further teaches the device including a plurality of piezoelectric elements arranged on the first surface of the substrate along a longitudinal direction of the first rectangle (Fig. 7: piezoelectric elements 41 – 43- aligned along longitudinal direction of the rectangle formed by support portions 5’).
Re. Claim 8: Tanabe teaches the device according to claim 1.  Tanabe further teaches the device wherein the substrate has slits on both sides of each of the piezoelectric elements in the longitudinal direction of the first rectangle (Fig. 7: slits (a long, narrow cut or opening) shown on both sides of piezoelectric elements 41 – 43-).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al.  (JP2002224064A) (hereinafter – Tanabe) (translation from Applicant’s IDS) in view of Narasimhan et al. (U.S. 2017/0360306 A1) (hereinafter – Narasimhan).
Re. Claim 3: Tanabe teaches the device according to claim 2.  Although Tanabe describes pressurization of the device (Paragraphs 0051-0052, Fig. 12), Tanabe is silent regarding the specific amount of pressure applied.
Narasimhan teaches the device wherein the pressing member applies a pressure of not less than 40 mmHg from a side opposite to the substrate of the support body (Paragraph 0063: “In some embodiments, the applied constant pressure could be selected in the range 80-120 mmHg…”).  Narasimhan teaches analogous art in the technology of blood pressure monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Tanabe in view of Narasimhan to have included the actuation pressure of the device to be between 80-120 mmHg, reading on the requirements of claim 3 to be not less than 40 mmHg, the motivation being that such an applied pressure level may applanate the artery in such a way that the arterial pressure is the only pressure detected by the pressure sensor (Paragraph 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791